UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
           - v –                         19 CR 807 (LAP)

Jeanluc Joiles,                               ORDER

Jamime Rosario, Jr.

LORETTA A. PRESKA, Senior United States District Judge:



     A conference is scheduled for April 8, 2020 at 10:00 a.m.

The parties are directed to call (888) 363-4734, Access Code:

4645450.




                         ________
                         LORETTA A. PRESKA
                         Senior United States District Judge



Dated: April 6, 2020
New York, New York
